Title: From Benjamin Franklin to Catharine Greene, 28 February 1778
From: Franklin, Benjamin
To: Greene, Catharine


My dear old Friend,
Paris, Feb. 28. 1778.
Don’t be offended at the Word old; I don’t mean to call you an old Woman; it relates only to the age of our Friendship; which on my part has always been a sincerely affectionate one, and I flatter myself the same on yours.
I receivd your kind Letter from Boston of Oct. 28. which gave me great Pleasure, as it inform’d me of the Welfare of you and your Family. I continue hearty, as do my two Grandsons, who present their Respects to you and Mr. Greene, being pleas’d with your Remembrance of them. We are all glad to hear of Ray, for we all love him. I have been often much concern’d for my Friends at Warwick, hearing that the Enemy was so near them. I hope your Troubles will not be of much longer Duration; For tho’ the Wickedness of the English Court, and its Malice against us is as great as ever, its Horns are shortned; its Strength diminishes daily; and we have form’d an Alliance here, and shall form others, that will help to keep the Bull quiet, and make him orderly. I chat, you see, as usual, anyhow, with you, who are kind enough never to criticize Improprieties in my Comparisons or anything else. I see by yours that my Sister’s Grandaughter is married. I wish the young Folks Joy and Lasting Happiness. I pity my poor old Sister, to be so harass’d and driven about by the Enemy. For I feel a little myself the Inconvenience of being driven about by my Friends. I live here in great Respect, and dine every day with great Folks; but I still long for home and for Repose; and should be happy to eat Indian Pudding in your Company and under your hospitable Roof. Remember me kindly to the Remainder of the Wards, and to all that wish me well. Assure Mr. Greene of my sincere Esteem and Respect, and believe me ever, My dear Friend, Yours most affectionately
B Franklin
My Respects to Dr Babcock & Family, when you see any of them.Mrs Cath. Ray
 
Addressed: To / The honourable Judge G[reene] / Warwick / Rhode [Island] / B Free Franklin
